Title: From George Washington to Benjamin Lincoln, 28 August 1781
From: Washington, George
To: Lincoln, Benjamin


                        
                            Sir
                             28 August 1781
                        
                        The Troops composing the Detatchment under your Command may, till they are united with
                            the Force in Virginia, be formed into three Brigades—Vizt—The light Infantry, to be commanded by Colo. Scammel, on the
                            Right—The two York Regiments under Brigr Genl Clinton on the Left—& Hazens, Jersey & Rhode Island in the
                            Center.
                        You will march Tomorrow at four oClock in the morning—in two Columns—for Trenton—The Left Column is to
                            consist of the three Brigades above, (if Courtlandt’s Regt should join in Time)—the Baggage belonging to them—& 6
                            Field Peices (two to each Brigade)—The Right Column will consist of the remaing artillery, Boats—Baggage & Stores
                            of every kind—to be escorted by the Corps of Sappers & Miners.
                        The Left Column is to march thro’ Westfield & Samptown, to Rariton Landing (above Brunswick).
                        30th To Princeton
                        31st To Trenton
                        The Right Column is to proceed thro’ Scotch Plains and Quibbletown to Bound Brooke.
                        30th to Princeton
                        31st to Trenton
                        The Junction of these two Columns will be at Kingston (three Miles short of Princeton) from whence the
                            Right Column is to preceed, & be covered by the Left.
                        I have not as yet made precise Arrangements with the Q. Master Genl—respecting the Number of Waggons
                            & Teams, which are to go on from Trenton to the Head of Elk, & from thence to Virginia—and it is possible,
                            as he is yet behind, & I shall set out early in the morng for Philadelphia, that I shall not—for which Reason I
                            commit the Matter to you, giving it as my Opinion, that all the covered Waggons, if no more, will certainly be wanted in
                            Virginia.
                        I foresee a Difficulty which will arise from the Deficiency of Water Transportation from Trenton to
                            Christiana Bridge—and that is—how to apportion the Craft equally between the French Army & ours, without
                            occassioning Delay—as the Vessels will come up as they are engaged, and the American Troops ought to be the Advance—some
                            Delicacy must be used in effecting the latter, without the Appearance of Selfishness & giving Umbrage to our
                            allies, by taking more Care of ourselves than them.Perhaps one means of Doing it may be, to let the Contents of the
                            covered Waggons go on in them—and the Troops least suspected of Desertion, & least able, to march by land to the
                            Head of Elk—the Prospect of procuring Craft in Time and other Circumstances, must govern in this case.
                        The Columns should be provided with Guides—for Want of these, the artillery Yesterday came along a Road,
                            which was sufficient to have destroyed the Carriages that passed over it. Given at Chatham this 28th day of Augt 1781.
                        
                            Go: Washington
                        
                    